Citation Nr: 0614751	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-33 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial increased rating, higher than 
20 percent, for lumbar spondylosis with degenerative disc 
disease.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from August 1975 
to November 1975 and from October 1978 to February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated in October 
2003, from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson Mississippi.  

In October 2003, the RO granted the claim of entitlement to 
service connection for lumbar spondylosis with degenerative 
disc disease, and assigned an initial 20 percent rating, 
effective June 2003.  At the time the veteran filed the claim 
of entitlement to service connection for the spine 
disability, he also filed a claim for left ear hearing loss.  
The Board notes that a decision on the issue of entitlement 
to service connection for left ear hearing loss was deferred 
in October 2003.  

In December 2003, the RO denied the claim, and the RO 
construed the veteran's September 2004 statement as a timely 
filed Notice of Disagreement.  A review of the claims file 
shows that the RO issued the veteran a Statement of the Case 
in June 2005; however, this occurred after the veteran filed 
the October 2004 statement, which the Board construes as a 
timely filed Substantive Appeal.  Essentially, the veteran 
filed a timely Substantive Appeal, prior to receiving the 
Statement of the Case.  

The express writing of 38 U.S.C.A. § 7105(a) states that 
"appellate review will be initiated by a [N]otice of 
[D]isagreemnet and completed by a [S]ubstantive [A]ppeal 
after a [S]tatement of the [C]ase (SOC) is furnished..."  
However, the United States Court of Appeals for Veterans 
Claims (Court), in Archbold v. Brown, 9 Vet. App. 124, 132 
(1996), found that the issuance of an SOC is not an absolute 
requirement for acceptance of a Substantive Appeal.  Where a 
written statement specifically identifies the issues appealed 
and contains specific arguments as to the errors made by the 
Agency of Original Jurisdiction in denying the claim, the 
Court found that the statement meets the requirement for a 
timely filed Substantive Appeal, even if it is filed prior to 
the issuance of the SOC.  

The Board notes that the veteran's written statement 
essentially identified the issue of entitlement to service 
connection for hearing loss as an unresolved issue, and 
demonstrated the veteran's intent to move forward with the 
claim.  Given the foregoing, the Board concludes that all of 
the elements necessary for a perfected appeal on the issue of 
entitlement to service connection for hearing loss have been 
completed.  See Archbold v. Brown, 9 Vet. App. 124 (1996).  

In January 2006, the veteran presented personal testimony at 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The disability of lumbar spondylosis with degenerative 
disc disease is manifested by limitation of forward flexion, 
to 50 degrees; near normal rotational bending to both sides; 
degenerative disc changes, to include intervertebral disc 
space narrowing; and muscle spasm.  



CONCLUSION OF LAW

The criteria for entitlement to an initial increased rating, 
higher than 20 percent, for lumbar spondylosis with 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.71a, Diagnostic Codes 5292, 5293, 5295 (effective 
prior to September 26, 2003), Diagnostic Code 5293 (effective 
on September 23, 2002), and Diagnostic Codes 5235-5243, 
General Rating Formula for Disease and Injuries of the Spine 
(effective September 26, 2003) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for entitlement to an increased 
rating, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to the appropriate 
effective date to be assigned is rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a veteran before the initial unfavorable Agency 
of Original Jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist, in July 2003, September 2003, and April 2004, 
and February 2004.  

The Board concludes that the discussions contained in the 
RO's 2003 rating decision, the August 2004 Statement of the 
Case (SOC), the correspondence issued in July 2003, September 
2003, and February 2004 (to include a similar correspondence, 
dated in April 2004), which pertain to the requirements of 
VCAA and VA's duty to assist, and the June 2005 Supplemental 
Statement of the Case (SSOC), informed the veteran of the 
information and evidence necessary to substantiate the claim 
and complied with VA's notification requirements.  

Specifically, the Board concludes that the RO's decision, 
SOC, SSOC, and the July 2003, September 2003, February 2004, 
and April 2004 correspondences informed the veteran of why 
the evidence on file was insufficient to grant the claim; 
what evidence the record revealed; what VA was doing to 
develop the claim; and what information and evidence was 
necessary to substantiate the claim.  The correspondence 
pertaining to VCAA specifically informed the veteran of what 
he should do in support of the claim, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was also informed to essentially submit 
everything in his possession with regard to establishing 
evidence that is necessary to substantiate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with several opportunities to 
submit evidence and argument in support of the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, VA medical treatment 
records, and non-VA medical treatment records.  The veteran 
has not identified any additional evidence pertinent to the 
claim, which is not already associated with the claims file, 
and there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In June 2003, VA received the claim of entitlement to service 
connection for lower back pain.  By rating decision, dated in 
October 2003, the RO granted service connection for lumbar 
spondylosis with degenerative disc disease and assigned a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The veteran maintains that the service-connected spine 
disability is more than 20 percent disabling and that he is 
entitled to an initial rating higher than 20 percent.  He 
essentially contends that he suffers from pain and that the 
spine disability limits his ability to engage in daily 
activities.  (See the copy of the RO's December 2004 hearing 
transcript and the Board's January 2006 Travel Board hearing 
transcript.)

When considering a claim of entitlement to a higher 
disability rating, the Board notes that disability 
evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  In general, disability evaluations are 
assigned by applying a schedule of ratings that represent, as 
far as can practically be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations. 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The Board notes that in evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West , 12 Vet. App. at 126.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Note that both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.174 (2005).  

The veteran's claim was received in June 2003.  The Board 
notes that the regulations for rating the spine disabilities 
were changed, effective September 26, 2003.  The August 2004 
Statement of the Case informed the veteran of the regulatory 
changes.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

In the veteran's case, the determinative issue is whether the 
disability of lumbar spondylosis with degenerative disc 
disease is manifested by symptoms that are consistent with 
the criteria for the next higher rating of 40 percent.  The 
Board notes, however, that application of the newer 
regulations can be no earlier than the effective date of the 
change.  

Criteria for Evaluating the Spine--in Effect Prior to 
September 26, 2003

Under Diagnostic Code 5292, in pertinent part, the criteria 
provide that a 20 percent disability rating is assigned for 
moderate limitation of motion.  The next higher rating of 40 
percent is warranted for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Under Diagnostic Code 5295, in pertinent part, a 20 percent 
rating is assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Criteria for Evaluating Intervertebral Disc Syndrome--
Effective on September 23, 2002 and September 26, 2003

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months and a 10 percent rating is assigned with the 
incapacitating episodes have a total duration of at least one 
week but less than two weeks during the past 12 months.  Note 
1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Criteria for Evaluating the Spine--Effective on September 26, 
2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating of 40 percent is warranted for forward flexion 
of the thoracolumbar spine of 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).  

At the outset, the Board notes that the evidence shows that 
the veteran suffers from a cervical spine condition.  The 
veteran is not, however, in receipt of service-connected 
benefits for the cervical spine.  Only symptoms attributable 
to the service-connected lumbar spine disability will be 
considered as a basis for assigning a rating higher than that 
which is already assigned.  

The instant appeal stems from an initial grant of service 
connection for a spine disability, as such; the Board 
reviewed all of the evidence that was considered in granting 
the claim of entitlement to service connection for lumbar 
spondylosis with degenerative disc disease, and the 
assignment of the initial 20 percent rating to determine 
whether an initial rating, higher than 20 percent, is 
warranted at any time during the appeal process.  See 
Fenderson.  

The pertinent evidence associated with the claims file 
include medical records from Bolivar Medical Center, dated 
from July 1999 to October 2001; the medical records from 
Greenwood Orthopedic Clinic, dated in November 2000; the 
medical records from Northwest Regional Medical Center, dated 
in November 2001; the medical records from Greenville 
Neurosurgical Clinic, dated in November 2001; the medical 
records from Delta Health Center, dated from August 2001 to 
December 2001; the medical records from Advanced Physical 
Therapy, dated in September 2003; the August 2003 and 
December 2004 VA examinations; VA medical treatment records, 
dated from November 2003 to May 2005; and records from the 
Social Security Administration (SSA).  Collectively, these 
records demonstrate that the veteran has a spine disability, 
manifested by low back pain, moderate limitation of motion, 
spondylosis, and degenerative disc changes.  

After reviewing these records, the Board determines that the 
service-connected disability of lumbar spondylosis with 
degenerative disc changes is not manifested by symptoms that 
are consistent with the criteria for the next higher rating 
of 40 percent under either the old or the new criteria that 
pertain to disabilities of the spine.  

While it is evident that the veteran suffers from 
degenerative disc changes of the lumbar spine, the evidence 
does not demonstrate that the severity of the spine 
disability is characterized by severe limitation of motion of 
the lumbar spine, severe lumbosacral strain, severe 
intervertebral disc syndrome, or limitation of forward 
flexion of the lumbar spine to 30 degrees or less.  The 
evidence is also lacking evidence which tends to demonstrate 
that the veteran experiences intervertebral disc syndrome 
warranting a compensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 Diagnostic Codes 5235 to 
5243 (2002) (2005).  

The Board will first address the evidence pertaining to 
limitation of motion of the lumbar spine.  The medical record 
from Greenwood Orthopedic Clinic, dated in November 2000, 
demonstrates that the veteran had forward flexion of the back 
from 0 to 40 degrees, extension from 0 to 40 degrees, and 
lateral-bending from 0 to 40 degrees.  The Board compared the 
range of motion studies of the August 2003 VA examination 
with the December 2005 examination, and the comparison shows 
that the veteran had forward flexion from 0 to 45 degrees, he 
was able to extend the back from 0 to 25 degrees, and 
rotational bending of the back was near normal in August 
2003.  He had forward flexion from 0 to 50 degrees and he was 
able to extend the back from 0 to 20 degrees without any 
difficulty in December 2005.  These findings demonstrate 
that, since the initial grant of service connection, the 
veteran has not experienced a decreased range of motion 
warranting the next higher rating of 40 percent.  

The Board finds that the range of motion findings are 
consistent with the criteria for moderate limitation of 
motion, which warrants no more than a 20 percent rating under 
the old criteria provided under Diagnostic Code 5292.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Such 
findings are also consistent with a 20 percent rating under 
the new criteria for evaluating spine disabilities that 
became effective on September 26, 2003, as forward flexion of 
the lumbar spine is between 30 and 60 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).  

The Board will now consider whether the disability of lumbar 
spondylosis with degenerative disc disease is manifested by 
symptoms that meet the criteria for the next higher rating 
under Diagnostic Codes 5293 and 5243, intervertebral disc 
syndrome.  A review of the claims file shows that the veteran 
has a medical history that is significant for cervical disc 
surgery; however, the Board can only evaluated the evidence 
showing symptoms of degenerative disc disease that are 
attributable to the service-connected lumbar spine 
disability, not the cervical spine.  On VA examination, dated 
in August 2003, the examiner stated that there was just a 
trace amount of muscle spasm during the physical evaluation.  
The VA medical treatment records, dated from November 2003 to 
January 2004, report that there were no neurological 
complaints or findings related to degenerative disc disease.  
On VA examination, dated in December 2004, there were minimal 
neurological findings.  He was noted to have normal sensation 
in his left lower extremities and decreased sensation in the 
right L5 and S1 distribution from his back extending down to 
the sole of his feet.  He denied any bowel or bladder 
incontinence.  He had positive straight leg raise test at 60 
degrees on the right and his straight leg raise test on the 
left was negative.  Additional VA treatment records, dated 
through May 2005, report that there were no complaints 
related to degenerative disc disease and the records reveal 
normal neurological evaluations. 

The Addendum to the VA examination, dated in December 2004, 
relates that the veteran reported experiencing incapacitating 
episodes over the last 12 months, which significantly 
affected his ability to function.  The Board notes, however, 
that at no time during the pendency of the appeal has the 
veteran met the criteria for incapacitating episodes.  The 
record is negative for objective evidence which shows that 
the veteran experienced a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (2003); 
Diagnostic Codes 5235 to 5243 (2005).  

Based on the foregoing evidence, as it pertains to 
degenerative disc disease of the lumbar spine, the Board 
concludes that entitlement to the next higher rating of 40 
percent is not warranted under Diagnostic Codes 5293 and 
5243.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002, 2005).  
At no time since the initial grant of service connection does 
the evidence show that the service-connected lumbar spine 
disability met the criteria for the next higher rating of 40 
percent based on intervertebral disc syndrome.  

The Board observes that the veteran's chronic orthopedic 
manifestation is essentially limitation of motion of the 
lumbar spine, as discussed in detail above.  The neurological 
manifestations include findings of deceased sensation.  There 
have been no complaints or reports of bowel or bladder 
changes.  The most recent medical records show that 
neurological evaluations were normal.  (See VA examination, 
dated in August 2003, VA medical treatment reports, dated 
from November 2003 to May 2005, and VA examination, dated in 
December 2004.) 

Given, the foregoing, and after review of the Diagnostic 
Codes that pertain to neurological disorders, the Board 
concludes that the veteran's degenerative disc disease does 
not produce neurological symptoms, which are compensable 
under any potentially applicable Diagnostic Code.  38 C.F.R. 
§ 4.124a (2005).  While the veteran describes symptoms of 
radiating pain, as well as numbness in all of his toes, there 
is no objective medical evidence of neurologic symptoms which 
warrants a compensable rating.  (See VA medical examinations, 
dated in August 2003 and December 2004; see also VA medical 
treatment records, dated through May 2005.)  

When the Board combines the veteran's orthopedic impairment 
(20 percent based on limitation of motion) with the veteran's 
neurological impairment (0 percent), a rating higher than 20 
percent is not warranted.  38 C.F.R. § 4.25, 4.71, Diagnostic 
Code 5243 (2005).

The Board also finds that a higher rating of 40 percent under 
Diagnostic Code 5295 is not warranted.  The Board recognizes 
that the evidence demonstrates that the veteran suffers form 
muscle spasm and degenerative disc disease; however, the 
evidence does not demonstrate that the veteran suffers from 
symptoms that are characteristic of severe lumbosacral 
strain.  For example, there is no evidence of listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

In fact, on VA examination, dated in August 2003, the veteran 
had a hyperkyphotic posture to the thoracic spine.  The 
August 2003 X-ray findings revealed a fairly good-looking 
alignment of the vertebral bodies.  In December 2004, 
physical examination revealed that the veteran ambulates with 
a hyperkyphotic posture and that he has a normal gait.  The 
VA medical treatment records, dated from November 2003 to May 
2005, reveal no gross abnormalities of the musculoskeletal 
system, good mobility, and no complaints of pain.  Further, 
based on the range of motion findings stated in detail above, 
at no time since the initial grant of service connection has 
the veteran suffered from marked limitation of motion of the 
lumbar spine.  

Given the foregoing, the Board concludes that the symptoms 
attributable to the service-connected lumbar spine disability 
do not meet the criteria for the next higher rating of 40 
percent under Diagnostic Code 5295.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

III.  Conclusion

The Board concludes that the objective evidence of record 
does not demonstrate that the veteran's symptoms, which are 
solely attributable to the service-connected disability of 
lumbar spondylosis with degenerative disc disease, meet the 
criteria for the next higher disability rating under the old 
or the new criteria that pertain to disabilities of the 
spine.  

As a final note, the Board considered the extent to which the 
veteran experiences functional loss, due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use).  A review of the December 2004 VA examination 
shows that the veteran suffers from pain on motion and that 
the pain essentially results in functional loss.  The 
examiner noted that it was not feasible to express that the 
veteran experiences additional limitation of motion due to 
pain and indicated that he was unable to make such a 
determination with any degree of medical certainty.  
Additionally, the Addendum states that the veteran has 
limitation following repetitive use of flexion in the lumbar 
spine and that he is unable to perform repetitive motions 
because of pain.  The examiner also states that the veteran 
describes additional limitations during flare-ups.  

Considering the foregoing evidence in light of the entire 
medical record, the Board concludes that the evidence does 
not show pain on use or during flare-ups, which results in 
such additional functional impairment that would warrant an 
increased rating greater than 20 percent for lumbar 
spondylosis with degenerative disc disease.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an initial increased rating, higher than 20 
percent for lumbar spondylosis with degenerative disc 
disease, thus, the claim must be denied.  38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial increased rating, higher than 20 
percent, for lumbar spondylosis with degenerative disc 
disease is denied.  


REMAND

The veteran maintains that he is entitled to service 
connection for hearing loss.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Service medical records show that the veteran experienced 
hearing loss prior to entering service.  The audiologic 
findings included in the April 1974 enlistment examination 
shows that the veteran's hearing loss clearly pre-existed his 
period of active duty.  In an undated Consultation Sheet from 
the Ears, Nose and Throat Clinic, the auditory threshold 
values, expressed in decibels were identical to the auditory 
threshold values noted during the enlistment examination; 
however, in this undated Consultation Sheet, it is noted that 
that the veteran suffers from severe, bilateral frequency 
hearing loss.  

The veteran's discharge examination, dated in January 1979, 
shows that the veteran had increased auditory threshold 
values, expressed in decibels, as compared to the enlistment 
examination.  It appears that the veteran's hearing was 
evaluated twice on the dame day, January 30, 1979, and the 
findings of the two evaluations were significantly different 
from each other.  While one of the January 30, 1979 
evaluations reported findings that were different from the 
other January 30, 1979 evaluation, both of the evaluations 
demonstrated that the auditory thresholds values at discharge 
were greater than the auditory threshold values on enlistment 
examination.  The record does not include any notation that 
explains the differences in the two evaluations which were 
conducted on the same day, or notation that explains the 
noticeable increase in auditory threshold values when the 
enlistment examination is compared to the separation 
examination.  

Note that a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 C.F.R. § 3.306 (2005).  

As a result of the inconsistencies in the reported auditory 
threshold values at the time of the veteran's discharge, the 
Board is unable to determine whether the veteran's hearing 
loss, which clearly pre-existed service is clinically shown 
to have increased in severity during service.  Consequently, 
additional development is necessary to properly adjudicate 
the claim.  

A review of the claims file reveals that the veteran has 
never been afforded a VA examination to determine whether the 
veteran has a current diagnosis of hearing loss, and if so, 
whether the bilateral hearing loss shown in the service 
medical records increased in severity during his period of 
active service.  The veteran should be afforded an 
examination to determine whether he has bilateral hearing 
loss and the examiner should be requested to specifically 
state, after reviewing the service medical records and the 
entire claims file, whether it is as least as likely as not 
that the veteran's pre-existing hearing loss increased in 
severity.  

Accordingly, this claim is REMANDED to the RO, via the 
Appeals Management Center (AMC), for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Arrange for the veteran to undergo VA 
audiologic examination to determine the 
nature and etiology of the veteran's 
hearing loss.  All indicated tests, 
including audiometric studies and the 
Maryland CNC, should be conducted, and 
all findings should be reported in 
detail.  The physician is requested to 
specifically state whether the veteran 
currently has hearing loss.  The 
veteran's entire claims file, to include 
the service medical records and a copy of 
this REMAND, must be made available for 
review by the examining physician.  

Following the examination, if hearing 
loss is diagnosed, the examining 
physician should render a clear medical 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50% 
probability) that a diagnosis of hearing 
loss underwent a clinically identifiable 
increase in severity during the veteran's 
periods of active service.  In addressing 
this question, the examining physician 
must comment on the varying readings in 
the auditory thresholds located in the 
veteran's service medical records, and to 
the extent possible, provide an 
explanation of the readings.  If the 
examiner determines that the veteran's 
hearing loss underwent an increase in 
severity during either of his periods of 
service, he/she should state whether such 
increase was due to the natural 
progression of the disease.  A complete 
rationale for any opinion rendered should 
be included in the examining physician's 
report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

4.  The RO should readjudicate this 
claim, and if the benefits sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


